Name: Commission Implementing Regulation (EU) 2015/1550 of 17 September 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the import and refining of sugar products of CN code 1701 under preferential agreements, for the marketing years 2015/2016 and 2016/2017
 Type: Implementing Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade policy;  beverages and sugar;  trade;  food technology;  international trade;  agricultural policy
 Date Published: nan

 18.9.2015 EN Official Journal of the European Union L 242/30 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1550 of 17 September 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the import and refining of sugar products of CN code 1701 under preferential agreements, for the marketing years 2015/2016 and 2016/2017 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 178 and 180 and Article 192(5) thereof, Whereas: (1) Regulation (EU) No 1308/2013 has repealed and replaced Council Regulation (EC) No 1234/2007 (2) and laid down specific rules for the import and refining of sugar products. Regulation (EU) No 1308/2013 empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the system of import and refining of sugar products of CN code 1701 under preferential agreements in the new legal framework, certain rules have to be adopted by means of such acts. The new rules should replace the existing implementing rules laid down in Commission Regulation (EC) No 828/2009 (3) that will expire on 30 September 2015. (2) Commission Delegated Regulation (EU) 2015/1538 (4) laid down the requirements to be fulfilled when applying for import licences for imports of sugar products of CN code 1701 under preferential agreements. Further rules should be established concerning the submission of import licence applications, the issuing and validity of import licences and notifications concerning the import licences. (3) To avoid fraudulent applications, the list of eligible countries in Annex I to this Regulation should be limited to those countries identified as current or potential sugar exporters to the Union. Any country not currently listed in Annex I to this Regulation but listed either in Annex I to Council Regulation (EC) No 1528/2007 (5) or in Annex I to Regulation (EU) No 978/2012 of the European Parliament and of the Council (6) should be eligible to be included in Annex I to this Regulation. To this effect, such a country should request the Commission to be listed in Annex I to this Regulation. (4) Commission Regulation (EC) No 376/2008 (7) should apply to import licences issued under this Regulation, except as otherwise provided for in this Regulation. (5) Considering that imports under certain preferential regimes are not subject to a limited quota quantity, it is opportune to facilitate customs procedures in view of establishing the import duties by allowing a tolerance with a customary level of plus or minus 5 % in licences for preferential sugar imports. (6) To ensure uniform and equitable treatment for all operators, the period in which licence applications may be submitted and licences issued should be determined. (7) Sugar imported for refining needs specific monitoring by the Member States. Therefore operators should specify as from the import licence application if the imported sugar is intended for refining or not. (8) In accordance with Article 5 of Commission Regulation (EC) No 1301/2006 (8), operators should submit, to the Member States in which they are registered for VAT purposes, proof that they have been trading sugar during a certain period. Operators approved in accordance with Article 7 of Commission Regulation (EC) No 952/2006 (9) should be able to participate in the trading of preferential sugar, without submitting such a proof. (9) Licence applications should bear a reference number linked to a third country listed in Annex I to this Regulation. (10) For licences valid until 30 September for which the sugar was loaded at the latest by 15 September, small delays in the logistic chain other than force majeure could lead to physical imports after 30 September. To avoid the risk of paying the full import duty and the forfeit of the security, importers should be given the possibility to import that sugar loaded at the latest by 15 September of a marketing year based on an import licence issued for that marketing year. Therefore Member States should extend the validity of the import licence if the importer submits proof that the sugar was loaded at the latest by 15 September. (11) For the sake of sound management of the agreements, the Commission should receive the relevant information in good time. (12) In accordance with Article 192(3) of Regulation (EU) No 1308/2013, during the first three months of each marketing year, only full-time refiners should be able to apply for import licences for sugar for refining. Such licences are to be valid to the end of the marketing year for which they are issued. In order to ensure the respect of the exclusive import capacity of full-time refiners provided for in Article 192(1) of Regulation (EU) No 1308/2013, rules should be laid down concerning information to be notified to the Commission. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation lays down, for the marketing years 2015/2016 and 2016/2017, rules for the application of Regulation (EU) No 1308/2013 as regards the import and refining of sugar products of CN code 1701 referred to in Regulation (EC) No 1528/2007 and Regulation (EU) No 978/2012, originating in one of the countries listed in Annex I to this Regulation, in relation to: (a) import licence applications; (b) the issuing and the validity of import licences; (c) notifications by Member States to the Commission concerning the import licenses, including the amount of product of CN code 1701 imported and refined. 2. A third country listed in Annex I to Regulation (EC) No 1528/2007 or in Annex I to Regulation (EU) No 978/2012 shall be eligible to be added on its own request to the list in Annex I to this Regulation. 3. Imports from third countries listed in Annex I to this Regulation, bearing the reference number as shown in that Annex, are to be duty-free and quota-free. Article 2 Definitions For the purposes of this Regulation, the definitions in Article 2 of Delegated Regulation (EU) 2015/1538 shall apply. Article 3 Applicability of Regulation (EC) No 376/2008 1. Regulation (EC) No 376/2008 shall apply save as otherwise provided for in this Regulation or in Delegated Regulation (EU) 2015/1538. 2. Article 48(4) of Regulation (EC) No 376/2008 shall not apply where the quantity of sugar imported under the present Regulation is greater by not more than 5 % of the quantity indicated in the import licence. The additional quantity shall be considered to have been imported under that licence. Article 4 Import licence applications 1. Import licence applications shall be submitted each week, from Monday to Friday, starting on the second Monday of September prior to the marketing year for which they are applied. 2. Article 5 of Regulation (EC) No 1301/2006 shall apply mutatis mutandis. However, the submission of proof provided for in that Article may not be required for operators approved in accordance with Article 7 of Regulation (EC) No 952/2006. 3. Import licence applications and import licences shall contain the following entries: (a) in box 8: the country of origin: one of the countries listed in Annex I to this Regulation. The word yes being marked with a cross; (b) in box 16, one or more eight-digit CN codes listed either as sugar intended for refining or as sugar not intended for refining as provided for in Article 5 of Delegated Regulation (EU) 2015/1538; (c) in boxes 17 and 18: the quantity of sugar in tel. quel weight; (d) in box 20: (i) sugar intended for refining or sugar not intended for refining, (ii) at least one of the entries listed in part A of Annex II, (iii) the marketing year to which they are related; (e) in box 24: (i) at least one of the entries listed in part B of Annex II, (ii) if applicable the text listed in part C of Annex II. 4. Import licence applications shall be accompanied by proof that the applicant has lodged a security of EUR 20 per tonne of the quantity of sugar indicated in box 17 of the licence. 5. Import licence applications concerning imports from third countries listed in Annex I shall bear the reference number as shown in that Annex. Article 5 Issue of import licences 1. On Thursday or Friday at the latest of each week, Member States shall issue licences for the applications submitted the preceding week and notified as provided for in Article 7(1). Import licences shall not be issued for quantities that had not been notified. 2. Licences shall be valid as from their date of issue or 1 October of the marketing year for which they are issued whatever is the latest. 3. Licences shall be valid to the end of the third month following their start validity date without exceeding 30 September of the marketing year for which they are issued. Article 6 Extension of validity of import licences For import licences with a validity ending on 30 September of a marketing year and at the request of the import licence holder, the competent body of the Member State of issue shall extend the period of validity of the import licence to 31 October if the titular holder submits proof, such as the bill of lading, acceptable to that competent body of the Member State of issue, that the sugar was loaded at the latest by 15 September of that marketing year. Member States shall notify this to the Commission not later than the first working day of the week following the extension of the validity. Article 7 Notifications to the Commission 1. Member States shall notify the Commission, between Friday 1 p.m. (Brussels time) and the following Monday 6 p.m. (Brussels time), of the quantities of sugar, including nil returns, for which import licence applications have been submitted in accordance with Article 4 of this Regulation and Article 4(1) of Delegated Regulation (EU) 2015/1538. 2. Member States shall notify the Commission, between Friday 1 p.m. (Brussels time) and the following Monday 6 p.m. (Brussels time), the quantities of sugar, including nil returns, for which import licences have been issued as from the preceding Thursday in accordance with Article 5. 3. Member States shall notify the Commission, between Friday 1 p.m. (Brussels time) and the following Monday 6 p.m. (Brussels time), of the quantities, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 4. The quantities notified in accordance with paragraphs 1, 2 and 3 shall be broken down by country of origin, the marketing year concerned and whether or not they involve sugar intended for refining. The reference number shall also be indicated. They shall be expressed in kilograms tel. quel weight. 5. Member States shall notify the Commission before 1 March and for the previous marketing year of the quantities of sugar which have actually been refined, broken down by reference number and country of origin and expressed in kilograms tel. quel weight. 6. The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (10). 7. Member States shall forward details of the quantities of products released for free circulation in accordance with Article 308d of Commission Regulation (EEC) No 2454/93 (11). Article 8 Full-time refiners' regime 1. Only full-time refiners may apply for import licences for sugar intended for refining with a start validity date during the first three months of each marketing year. By way of derogation from the second subparagraph of Article 5(3) such licences shall be valid to the end of the marketing year for which they are issued. 2. If, before 1 January of each marketing year, applications for import licences for sugar for refining for that marketing year are equal or superior to the quantity referred to in Article 192(1) of Regulation (EU) No 1308/2013, the Commission shall inform the Member States that the limit of the exclusive import capacity for that marketing year has been reached at Union level. From the date of that notification, also non-full-time refiners can apply for the marketing year concerned. Article 9 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (OJ L 240, 11.9.2009, p. 14). (4) Commission Delegated Regulation (EU) 2015/1538 of 23 June 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to import licence applications, release for free circulation and proof of refining of sugar products of CN code 1701 under preferential agreements, for the marketing years 2015/16 and 2016/17 and amending Commission Regulations (EC) No 376/2008 and (EC) No 891/2009 (see page 1 of this Official Journal). (5) Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (OJ L 348, 31.12.2007, p. 1). (6) Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (OJ L 303, 31.10.2012, p. 1). (7) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3). (8) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (9) Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (OJ L 178, 1.7.2006, p. 39). (10) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (11) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX I Country code Third country Reference number BB Barbados 01.0001 BD Bangladesh BF Burkina Faso BJ Benin BZ Belize CD Democratic Republic of the Congo CI CÃ ´te d'Ivoire DO Dominican Republic ET Ethiopia FJ Fiji GY Guyana JM Jamaica KE Kenya KH Cambodia LA Laos MG Madagascar MM Myanmar/Burma MU Mauritius MW Malawi MZ Mozambique NP Nepal SD Sudan SL Sierra Leone SN Senegal SZ Swaziland TG Togo TT Trinidad and Tobago TZ Tanzania UG Uganda ZM Zambia ZW Zimbabwe ANNEX II A. Entries referred to in Article 4(3)(d)(ii)  in Bulgarian: Ã ÃÃ ¸Ã »Ã °Ã ³Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã C) 2015/1550, Ã Ã Ã /Ã ¡ÃÃ . Ã Ã µÃ Ã µÃÃ µÃ ½Ã Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ [Ã ²Ã ¿Ã ¸Ã Ã ²Ã ° Ã Ã µ ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ I]  in Spanish: AplicaciÃ ³n del Reglamento (UE) 2015/1550, TMA/AAE. NÃ ºmero de referencia [el nÃ ºmero de referencia se incluirÃ ¡ conforme a lo dispuesto en el anexo I]  in Czech: PouÃ ¾itÃ ­ naÃ Ã ­zenÃ ­ (EU) 2015/1550, EBA/EPA. ReferenÃ nÃ ­ Ã Ã ­slo (vloÃ ¾Ã ­ se referenÃ nÃ ­ Ã Ã ­slo v souladu s pÃ Ã ­lohou I)  in Danish: Anvendelse af forordning (EU) 2015/1550 EBA/EPA. Referencenummer [referencenummer skal indsÃ ¦ttes i overensstemmelse med bilag I]  in German: Anwendung der Verordnung (EU) 2015/1550, EBA/EPA. Referenznummer [Referenznummer gemÃ ¤Ã  Anhang I einfÃ ¼gen]  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust (EL) 2015/1550, EBA/EPA. Viitenumber [lisatakse vastavalt I lisale]  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) 2015/1550, EBA/Ã Ã ¡Ã . Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã)  in English: Application of Implementing Regulation (EU) 2015/1550, EBA/EPA. Reference number (reference number to be inserted in accordance with Annex I)  in French: Application du rÃ ¨glement (UE) 2015/1550, EBA/APE. NumÃ ©ro de rÃ ©fÃ ©rence (numÃ ©ro de rÃ ©fÃ ©rence Ã insÃ ©rer conformÃ ©ment Ã l'annexe I)  in Croatian: Primjena Uredbe (EU) 2015/1550, EBA/EPA. Referentni broj (umetnuti referentni broj u skladu s Prilogom I)  in Italian: Applicazione del regolamento (UE) 2015/1550, EBA/APE. Numero di riferimento (inserire in base all'allegato I)  in Latvian: Regulas (ES) 2015/1550 piemÃ roÃ ¡ana, EBA/EPA. Atsauces numurs [jÃ ieraksta atsauces numurs saskaÃ Ã  ar I pielikumu]  in Lithuanian: Taikomas reglamentas (ES) 2015/1550, EBA/EPS. EilÃ s Nr. (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: Az (EU) 2015/1550 rendelet alkalmazÃ ¡sa, EBA/GPM. HivatkozÃ ¡si szÃ ¡m [hivatkozÃ ¡si szÃ ¡m az I. mellÃ ©klet szerint]  in Maltese: Applikazzjoni tar-Regolament (UE) 2015/1550, EBA/EPA. Numru ta' referenza [in-numru ta' referenza gÃ §andu jiddaÃ §Ã §al skont l-Anness I]  in Dutch: Toepassing van Verordening (EU) 2015/1550, EBA/EPO. Referentienummer [zie bijlage I]  in Polish: Zastosowanie rozporzÃ dzenia (EU) 2015/1550, EBA/EPA. Numer referencyjny [numer referencyjny naleÃ ¼y wstawiÃ  zgodnie z zaÃ Ã cznikiem I]  in Portuguese: AplicaÃ §Ã £o do Regulamento (UE) 2015/1550, TMA/APE. NÃ ºmero de referÃ ªncia [nÃ ºmero de referÃ ªncia a inserir em conformidade com o anexo I]  in Romanian: Aplicarea Regulamentului (UE) 2015/1550, EBA/EPA. NumÃ r de referinÃ Ã  [a se introduce numÃ rul de referinÃ Ã  Ã ®n conformitate cu anexa I]  in Slovak: UplatÃ ovanie nariadenia (EÃ ) 2015/1550, EBA/EPA. ReferenÃ nÃ © Ã Ã ­slo (referenÃ nÃ © Ã Ã ­slo sa vloÃ ¾Ã ­ podÃ ¾a prÃ ­lohy I)  in Slovenian: Uporaba Uredbe (EU) 2015/1550, EBA/EPA. Zaporedna Ã ¡tevilka [vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I].  in Finnish: Asetuksen (EU) 2015/1550 soveltaminen, kaikki paitsi aseet/talouskumppanuussopimus. Viitenumero [viitenumero lisÃ ¤tÃ ¤Ã ¤n liitteen I mukaisesti]  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EU) 2015/1550, EBA/EPA. Referensnummer [referensnumret ska anges i enlighet med bilaga I] B. Entries referred to in Article 4(3)(e)(i)  in Bulgarian: Ã Ã ¸Ã Ã ¾ 0   Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã C) 2015/1550  in Spanish: Derecho de aduana «0 »  Reglamento (UE) 2015/1550,  in Czech: Clo 0   naÃ Ã ­zenÃ ­ (EU) 2015/1550  in Danish: Toldsats »0 «  Forordning (EU) 2015/1550  in German: Zollsatz 0   Verordnung (EU) 2015/1550  in Estonian: Tollimaks 0   mÃ ¤Ã ¤rus (EL) 2015/1550  in Greek: Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  «0 »  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) 2015/1550 Ã Ã ·Ã  Ã Ã   in English: Customs duty 0  Implementing Regulation (EU) 2015/1550  in French: Droit de douane «0 »  rÃ ¨glement (UE) 2015/1550  in Croatian: Carina 0   Uredba (EU) 2015/1550  in Italian: Dazio doganale nullo  Regolamento (UE) 2015/1550  in Latvian: Muitas nodoklis ar 0  likmi  Regula (ES) 2015/1550  in Lithuanian: Muito mokestis 0   Reglamentas (ES) 2015/1550  in Hungarian: 0  vÃ ¡mtÃ ©tel  (EU) 2015/1550 rendelet  in Maltese: Id-dazju tad-dwana 0   Ir-Regolament (UE) 2015/1550  in Dutch: Douanerecht 0   Verordening (EU) 2015/1550  in Polish: Stawka celna 0   rozporzÃ dzenie (UE) 2015/1550  in Portuguese: Direito aduaneiro nulo  Regulamento (UE) 2015/1550  in Romanian: TaxÃ  vamalÃ  0   Regulamentul (UE) 2015/1550  in Slovak: Clo 0   nariadenie (EÃ ) 2015/1550  in Slovenian: Carina 0   Uredba (EU) 2015/1550  in Finnish: Tulli 0   Asetus (EU) 2015/1550  in Swedish: Tullsats 0   FÃ ¶rordning (EU) 2015/1550 C. Entries referred to in Article 4(3)(e)(ii)  in Bulgarian: Ã Ã °Ã Ã Ã ¾Ã Ã Ã °Ã Ã ° Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸Ã  Ã µ Ã ¸Ã ·Ã ´Ã °Ã ´Ã µÃ ½Ã ° Ã ²Ã Ã · Ã ¾Ã Ã ½Ã ¾Ã ²Ã ° Ã ½Ã ° Ã µÃ »Ã µÃ ºÃ ÃÃ ¾Ã ½Ã ½Ã ¾ Ã ¸Ã »Ã ¸ Ã Ã °Ã ºÃ  Ã ºÃ ¾Ã ¿Ã ¸Ã µ Ã ½Ã ° Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸Ã Ã Ã ° Ã ·Ã ° Ã ¸Ã ·Ã ½Ã ¾Ã , Ã ¿ÃÃ µÃ ´Ã Ã Ã °Ã ²Ã µÃ ½o Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã »Ã µÃ ½ 4, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  1 Ã ¾Ã  Ã Ã µÃ »Ã µÃ ³Ã ¸ÃÃ °Ã ½ ÃÃ µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã ¡) 2015/1550, Ã ¸Ã »Ã ¸ Ã ½Ã ° Ã ·Ã °Ã ²Ã µÃÃ µÃ ½Ã ¾ Ã ºÃ ¾Ã ¿Ã ¸Ã µ Ã ½Ã ° Ã Ã µÃÃ Ã ¸Ã Ã ¸Ã ºÃ °Ã  Ã ·Ã ° Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´.  in Spanish: La presente licencia se expide sobre la base de una copia electrÃ ³nica o un facsÃ ­mil de la licencia de exportaciÃ ³n presentada de conformidad con el artÃ ­culo 4, apartado 1, del Reglamento (UE) 2015/1550, o sobre la base de una copia compulsada del certificado de origen.  in Czech: Tato licence byla vydÃ ¡na na zÃ ¡kladÃ  elektronickÃ © Ã i faxovÃ © kopie vÃ ½voznÃ ­ licence pÃ edloÃ ¾enÃ © podle Ã l. 4 odst. 1 naÃ Ã ­zenÃ ­ (EU) 2015/1550, nebo na zÃ ¡kladÃ  ovÃ Ã enÃ © kopie osvÃ dÃ enÃ ­ o pÃ ¯vodu.  in Danish: Denne licens er udstedt pÃ ¥ grundlag af en elektronisk kopi eller en telefax-kopi af den eksportlicens, der er indgivet i henhold til artikel 4, stk. 1, i forordning (EU) 2015/1550, eller pÃ ¥ grundlag af en bekrÃ ¦ftet kopi af oprindelsescertifikatet  in German: Diese Lizenz wurde auf der Grundlage einer elektronischen oder einer Fax-Kopie der Ausfuhrlizenz, die gemÃ ¤Ã  Artikel 4 Absatz 1 der Verordnung (EU) 2015/1550 vorgelegt wurde, oder auf der Grundlage einer beglaubigten Kopie der Ursprungsbescheinigung erteilt.  in Estonian: Luba on vÃ ¤ljastatud mÃ ¤Ã ¤ruse (EL) 2015/1550 artikli 4 lÃ µike 1 kohaselt elektrooniliselt vÃ µi faksi teel saadetud ekspordiloa koopia vÃ µi pÃ ¤ritolusertifikaadi kinnitatud Ã ¤rakirja alusel.  in Greek: Ã  ÃÃ ±Ã Ã ¿Ã Ã Ã ± Ã ¬Ã ´Ã µÃ ¹Ã ± Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã ²Ã ¬Ã Ã µÃ ¹ Ã ·Ã »Ã µÃ ºÃ Ã Ã ¿Ã ½Ã ¹Ã ºÃ ¿Ã  Ã ±Ã ½Ã Ã ¹Ã ³Ã Ã ¬Ã Ã ¿Ã Ã ® Ã Ã ·Ã »Ã µÃ ¿Ã ¼Ã ¿Ã ¹Ã ¿Ã Ã ÃÃ ¯Ã ±Ã  Ã Ã ·Ã  Ã ¬Ã ´Ã µÃ ¹Ã ±Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  ÃÃ ¿Ã Ã ÃÃ ¿Ã ²Ã »Ã ®Ã ¸Ã ·Ã ºÃ µ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) 2015/1550, Ã ® Ã ²Ã ¬Ã Ã µÃ ¹ Ã µÃÃ ¹Ã ºÃ Ã Ã Ã ¼Ã ­Ã ½Ã ¿Ã Ã ±Ã ½Ã Ã ¹Ã ³Ã Ã ¬Ã Ã ¿Ã Ã Ã ¿Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã .  in English: This licence was issued on the basis of an electronic or facsimile copy of the export licence submitted in accordance with Article 4 paragraph 1 of Implementing Regulation (EU) 2015/1550, or on the basis of a certified copy of certificate of origin.  in French: Cette licence a Ã ©tÃ © dÃ ©livrÃ ©e sur la base d'une copie Ã ©lectronique ou d'une tÃ ©lÃ ©copie de la licence d'exportation transmise conformÃ ©ment Ã l'article 4, paragraphe 1, du rÃ ¨glement (UE) 2015/1550, ou sur la base d'une copie certifiÃ ©e conforme du certificat d'origine.  in Croatian: Ova se dozvola izdaje na temelju elektroniÃ ke preslike ili faksimila izvozne dozvole podnesene u skladu s Ã lankom 4. stavkom 1. Uredbe (EU) 2015/1550 ili na temelju ovjerene preslike potvrde o podrijetlu  in Italian: Il presente titolo Ã ¨ stato rilasciato sulla base di una copia elettronica o telecopia del titolo di esportazione presentato in conformitÃ dell'articolo 4, paragrafo 1, del regolamento (UE) 2015/1550, o sulla base di una copia autenticata del certificato di origine.  in Latvian: Ã Ã « licence izsniegta, pamatojoties uz elektroniski vai pa faksu atsÃ «tÃ «tu eksporta licences kopiju, kas iesniegta saskaÃ Ã  ar Regulas (ES) 2015/1550 4. panta 1. punktu, vai pamatojoties uz izcelsmes sertifikÃ ta apliecinÃ tu kopiju.  in Lithuanian: Ã i licencija iÃ ¡duota remiantis eksporto licencija, pateikta elektroniniu bÃ «du arba faksu pagal Deleguotojo reglamento (ES) 2015/1550 4 straipsnio 1 dalÃ ¯, arba patvirtinta kilmÃ s sertifikato kopija.  in Hungarian: Ez az engedÃ ©ly az (EU) 2015/1550 rendelet (4) bekezdÃ ©se 1. cikkÃ ©nek megfelelÃ en benyÃ ºjtott kiviteli engedÃ ©ly elektronikus vagy fÃ ©nymÃ ¡solt vÃ ¡ltozata, vagy a szÃ ¡rmazÃ ¡si bizonyÃ ­tvÃ ¡ny hiteles mÃ ¡solata alapjÃ ¡n kerÃ ¼lt kiÃ ¡llÃ ­tÃ ¡sra.  in Maltese: Din il-liÃ enzja nÃ §arÃ ¡et abbaÃ ¼i ta' kopja elettronika jew tal-faks tal-liÃ enzja tal-esportazzjoni ppreÃ ¼entata skont l-Artikolu 4(1) tar-Regolament (UE) 2015/1550, jew abbaÃ ¼i ta' kopja Ã Ã ertifikata taÃ -Ã ertifikat tal-oriÃ ¡ini.  in Dutch: Dit certificaat is afgegeven op basis van een elektronisch of per fax verstuurd afschrift van het overeenkomstig artikel 4, lid 1, van Verordening (EU) 2015/1550 overgelegde uitvoercertificaat of op basis van een gewaarmerkte kopie van het certificaat van oorsprong.  in Polish: Niniejsze pozwolenie zostaÃ o wydane na podstawie elektronicznej lub faksowej kopii pozwolenia na wywÃ ³z zÃ oÃ ¼onego zgodnie z art. 4 ust. 1 rozporzÃ dzenia (UE) 2015/1550 lub na podstawie uwierzytelnionego odpisu Ã wiadectwa pochodzenia.  in Portuguese: O presente certificado foi emitido com base em cÃ ³pia eletrÃ ³nica ou telecÃ ³pia do certificado de exportaÃ §Ã £o apresentado nos termos do artigo 4.o, n.o 1, do Regulamento (UE) 2015/1550, ou com base numa cÃ ³pia autenticada do certificado de origem.  in Romanian: AceastÃ  licenÃ Ã  a fost eliberatÃ  pe baza unei copii electronice sau a unui facsimil al licenÃ ei de export depuse Ã ®n conformitate cu articolul 4 alineatul 1 din Regulamentul (UE) 2015/1550 sau pe baza unei copii certificate a certificatului de origine.  in Slovak: TÃ ¡to licencia bola vydanÃ ¡ na zÃ ¡klade elektronickej kÃ ³pie alebo telefaxovej kÃ ³pie vÃ ½voznej licencie predloÃ ¾enej v sÃ ºlade s Ã lÃ ¡nkom 4 ods. 1 delegovanÃ ©ho nariadenia (EÃ ) 2015/1550, alebo na zÃ ¡klade overenej kÃ ³pie osvedÃ enia pÃ ´vodu.  in Slovenian: To dovoljenje je bilo izdano na podlagi elektronske ali papirne kopije izvoznega dovoljenja, predloÃ ¾enega v skladu s Ã lenom 4(1) Delegirane uredbe (EU) 2015/1550, ali na podlagi overjene kopije potrdila o poreklu.  in Finnish: TÃ ¤mÃ ¤ todistus on myÃ ¶nnetty asetuksen (EU) 2015/1550 4 artiklan 1 kohdan mukaisesti toimitetun vientitodistuksen sÃ ¤hkÃ ¶isen kopion tai faksikopion perusteella tai alkuperÃ ¤todistuksen oikeaksi todistetun jÃ ¤ljennÃ ¶ksen perusteella.  in Swedish: Denna licens utfÃ ¤rdades pÃ ¥ grundval av en elektronisk kopia eller telefaxkopia av den exportlicens som inlÃ ¤mnades i enlighet med artikel 4.1 punkt 1 i fÃ ¶rordning (EU) 2015/1550, eller pÃ ¥ grundval av en bestyrkt kopia av ursprungsintyget.